BRETT, Judge.
Billy Lynn Haughey, on June 30, 1967 filed his petition in this Court for post conviction appeal, to which is attached a transcript of the proceedings had in the *949district court of McIntosh County, Oklahoma, on October 14, 1966 at the time a ■case against this petitioner was called for trial in that court. Also attached to the petition are copies of the information, and •of the judgment and sentence.
The records before this Court show that Billy Haughey was charged in the district court of McIntosh County with the crime ■of burglary, second degree, and that he ■appeared for trial with his employed counsel, Elmore Page, of Tulsa. The transcript shows that counsel for the defendant waived trial by jury, and entered a plea of guilty. The trial court questioned the defendant, and asked him if he wanted to enter a plea of guilty to a charge of burglary, second degree, and if he did this of his own free will and accord, to which defendant answered in the affirmative. His counsel further stated that they had nothing to offer in mitigation, and wanted to waive time for pronouncement of sentence, and asked that sentence be imposed at that time. Whereupon, the trial court made the following statement to the defendant and his counsel:
“Very well then, Mr. Haughey, you have stated in open court personally and by counsel, that you know of no legal reason why sentence should not be imposed, you are sentenced to serve a term of 3 years in the Oklahoma State Prison, and the Sheriff is directed and shall deliver you there for that purpose. You are allowed exceptions and notified of your right to appeal. Defendant excepts and asks that a supersedeas bond be fixed, and it is fixed at the sum of $6,000.” The bond was later reduced to $3000, on the recommendation of the county attorney.
In his petition this petitioner states that he served notice of his intention to appeal, but the record before us does not show that such notice was given, in accordance with the statutes. We also observe that the clerk of the district court of McIntosh County refused to accept an appeal bond for the reason that statutory requirements for notice of intent to appeal had not been given.
As courts take judicial knowledge of their own records and proceedings, we find that this defendant was charged in Muskogee County with burglary, second degree, and was convicted on such count, “after former conviction of a felony”. On April 20, 1966 defendant was sentenced to 15 years in the penitentiary on the Muskogee County charge, and this case is now on appeal to this Court. That judgment and sentence was rendered prior to the date defendant was convicted in McIntosh County, in the case at bar.
After due consideration of the records before us, the Court finds that this petitioner was represented by counsel of his own choice, was advised of all his constitutional and statutory rights, especially concerning an appeal, and that he knowingly entered his plea of guilty in this case. And further, that he is not entitled to a post conviction appeal.
The petition for post conviction appeal is denied.
NIX, P. J., and BUSSEY, J., concur.